UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* On Deck Capital, Inc. (Name of Issuer) Common Stock, par value $0.005 per share (Title of Class of Securities) (CUSIP Number) May 5, 2015 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [x]Rule 13d-1(b) []Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page.Beneficial ownership information contained herein is given as of the date listed above. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 Names of Reporting Persons. TYBOURNE CAPITAL MANAGEMENT (HK) LIMITED 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Hong Kong Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 4,251,837 shares (see Item 4 below) 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 4,251,837 shares (see Item 4 below) 9 Aggregate Amount Beneficially Owned by Each Reporting Person 4,251,837 shares (see Item 4 below) 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 6.1% (see Item 4 below) 12 Type of Reporting Person (See Instructions) FI 1 Names of Reporting Persons. TYBOURNE CAPITAL MANAGEMENT LIMITED 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 4,251,837 shares (see Item 4 below) 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 4,251,837 shares (see Item 4 below) 9 Aggregate Amount Beneficially Owned by Each Reporting Person 4,251,837 shares (see Item 4 below) 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 6.1% (see Item 4 below) 12 Type of Reporting Person (See Instructions) HC 1 Names of Reporting Persons. TYBOURNE KESARI LIMITED 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 4,251,837 shares (see Item 4 below) 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 4,251,837 shares (see Item 4 below) 9 Aggregate Amount Beneficially Owned by Each Reporting Person 4,251,837 shares (see Item 4 below) 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 6.1% (see Item 4 below) 12 Type of Reporting Person (See Instructions) HC 1 Names of Reporting Persons. VISWANATHAN KRISHNAN 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. United Kingdom Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 shares 6Shared Voting Power 4,251,837 shares (see Item 4 below) 7Sole Dispositive Power 0 shares 8Shared Dispositive Power 4,251,837 shares (see Item 4 below) 9 Aggregate Amount Beneficially Owned by Each Reporting Person 4,251,837 shares (see Item 4 below) 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 6.1% (see Item 4 below) 12 Type of Reporting Person (See Instructions) IN, HC SCHEDULE 13G Item1 (a) Name of Issuer On Deck Capital, Inc. (the “Issuer”) (b) Address of Issuer’s Principal Executive Offices 1400 Broadway, 25th Floor, New York, New York 1018 Item2 (a) Name of Person Filing This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i) Tybourne Capital Management (HK) Limited (“Tybourne HK”); ii) Tybourne Capital Management Limited (“Tybourne Cayman”); iii) Tybourne Kesari Limited (“Tybourne Kesari”); and iv) Viswanathan Krishnan (“Mr. Krishnan”) This statement relates to securities held for the account of Tybourne Equity Master Fund (“Tybourne Master Fund”).Tybourne HK serves as the investment advisor to Tybourne Master Fund.Tybourne Cayman serves as the manager to Tybourne Master Fund and the parent of Tybourne HK.Tybourne Kesari is the parent of Tybourne Cayman.Mr. Krishnan is the principal and sole shareholder of Tybourne Kesari.In such capacities, Tybourne HK, Tybourne Cayman, Tybourne Kesari and Mr. Krishnan may be deemed to have voting and dispositive power over securities held for the Tybourne Master Fund.Each of the Reporting Persons disclaims beneficial ownership of such securities, except to the extent of its or his pecuniary interest therein. (b) Address of Principal Business Office or, if none, Residence The address of the principal business office of each Tybourne HK and Mr. Krishnan is 2302 Cheung Kong Center, 2 Queen’s Road Central, Hong Kong.The address of the registered office of each Tybourne Cayman and Tybourne Kesari is 190 Elgin Avenue, George Town, Grand Cayman KY1-9005, Cayman Islands. (c) Citizenship i) Tybourne HK is a company incorporated in Hong Kong with limited liability; ii) Tybourne Cayman is a company incorporated in the Cayman Islands with limited liability; iii) Tybourne Kesari is organized in the Cayman Islands; and iv) Mr. Krishnan is a citizen of the United Kingdom. (d) Title of Class of Securities Common Stock, par value $0.005 per share (“the Shares”) (e) CUSIP Number Item3 If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act; (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8); (e) [X] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with §240.13d–1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). Item4 Ownership Item4(a) Amount Beneficially Owned Each of the Reporting Persons may be deemed the beneficial owner of 4,251,837 shares.All Shares are held for the account of Tybourne Master Fund. Item4(b) Percent of Class Each of the Reporting Persons may be deemed the beneficial owner of approximately 6.1% of Shares outstanding. (There were 69,519,098 Shares outstanding as of April 30, 2015, according to the Issuer’s Quarterly Report on Form 10-Q, filed May 13, 2015.) Item4(c) Number of shares as to which each such person has voting and dispositive power: (i) sole power to vote or to direct the vote 0 shares (ii) shared power to vote or to direct the vote 4,251,837 shares (iii) sole power to dispose or to direct the disposition of 0 shares (iv) shared power to dispose or to direct the disposition of 4,251,837 shares Item5 Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following[]. Item6 Ownership of More than Five Percent on Behalf of Another Person See disclosure in Item 2 and 4 hereof.Tybourne Master Fund is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Shares covered by this Statement that many be deemed to be beneficially owned by the Reporting Persons. Item7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company See disclosure in Item 2 hereof. Item8 Identification and Classification of Members of the Group This Item 8 is not applicable. Item9 Notice of Dissolution of Group This Item 9 is not applicable. Item10 Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Exhibits Exhibit Joint Filing Agreement, executed by and among the Reporting Persons. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: May 14, 2015 TYBOURNE CAPITAL MANAGEMENT (HK) LIMITED By: /s/ Tanvir Ghani Tanvir Ghani, Chief Operating Officer TYBOURNE CAPITAL MANAGEMENT LIMITED By: Tybourne Kesari Limited, its Parent By: /s/ Viswanathan Krishnan Viswanathan Krishnan, Principal TYBOURNE KESARI LIMITED By: /s/ Viswanathan Krishnan Viswanathan Krishnan, Principal VISWANATHAN KRISHNAN By: /s/ Viswanathan Krishnan Viswanathan Krishnan, Individually
